Citation Nr: 0601609	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-38 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected hemorrhoids, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

Procedural history

The veteran served on active duty in the United States Army 
from October 1952 to October 1954.

In a November 1954 rating decision, the RO granted service 
connection for hemorrhoids; a noncompensable (zero percent) 
disability rating was assigned.  This rating was increased to 
10 percent disabling in a May 1972 rating decision.

In March 2004, the veteran filed a claim of entitlement to an 
increased disability rating for his service-connected 
hemorrhoids.  The RO denied the veteran's claim in the above-
referenced May 2004 rating decision.  The veteran initiated 
an appeal of this decision and requested de novo review of 
his claims by a Decision Review Officer (DRO).  The DRO 
issued a statement of the case (SOC) in September 2004 that 
continued the previous denial of the claim.  The veteran's 
appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in October 2004.

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issue at a Travel Board hearing 
which was conducted at the Boston RO in September 2005.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran is seeking entitlement to an increased disability 
rating for his service-connected hemorrhoid disability.  
After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for the following evidentiary 
development.  

Reasons for remand

VA examination

The veteran and his representative argued during the 
September 2005 hearing that the veteran's service-connected 
hemorrhoid disability is much more severe than is represented 
in the April 2004 fee-basis examination report of record.  
Specifically, the veteran's representative pointed to a 
number of VA-prescribed medications that the veteran is 
currently taking for his hemorrhoid disability, including 
suppositories to alleviate rectal bleeding, and argued that 
the completely negative April 2004 examination results are 
not consistent with the veteran's current level of 
disability.  See the September 2005 hearing transcript, page 
22.  The veteran testified as to bouts of constipation and 
diarrhea, constant rectal bleeding and anal leakage requiring 
occasional use of a pad.  See, e.g., id. at 21.

Putting aside any arguments as to the adequacy of the April 
2004 fee-basis examination, the veteran seems to be 
requesting a more recent VA examination due to a worsening of 
his disability.  This must be accomplished.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist 
includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].  

VA treatment records

The claims folder contains evidence from the VA Medical 
Center (VAMC) in Boston.  The most recent record from the 
Boston VAMC is dated in March 2004, when the veteran filed 
his increased rating claim.  Updated VA treatment records, if 
existing, should be associated with the veteran's VA claims 
folder.  

Social Security Administration (SSA) records

The veteran indicated in a January 2002 statement that he was 
in receipt of SSA disability benefits.  The claims file does 
not contain any SSA records.  Those records are potentially 
pertinent to the veteran's claim, and they should be obtained 
for consideration in connection with the issue on appeal.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty 
to assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records.  Any such records 
so identified should be obtained, to 
the extent possible.  In any event, 
VBA should request all treatment 
records pertaining to the veteran 
from the Boston VAMC since March 
2004.  Any records obtained from 
those facilities should be associated 
with the veteran's VA claims folder.

2.  VBA should also obtain copies of 
the SSA disability determination 
letter pertinent to the veteran's 
claim for Social Security disability 
benefits, along with copies of all 
medical records relied upon in 
reaching that determination.  All 
efforts in this regard should be 
documented in the claims folder.

3.  VBA should then schedule the 
veteran for physical examination in 
order to determine the current 
severity of the service-connected 
hemorrhoid disability.  The veteran's 
VA claims folder should be forwarded 
to the examiner for review in 
connection with the examination.  The 
report of the examination should be 
associated with the veteran's VA 
claims folder.

4.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for his 
service-connected hemorrhoids.  If 
the benefit sought on appeal remains 
denied, VBA should provide the 
veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

